Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The lined out IDS item was not provided in English.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Line 2 of claim 1 states “a polycarbonate-siloxane (A)” is present, but later requires two polycarbonate-siloxanes (ie Ax and Ay) be present. The two phrases are inconsistent.
	Claim 2 calls for a polycarbonate A’ of polycarbonate blocks. However, applicant’s specification (paragraph 95) indicates A’ is not a block polymer at all.
	Claim 3 requires a certain amount of siloxane in the polycarbonate-siloxane, yet claim 1 required two polycarbonate-siloxanes be present. Which is being limited? Both? An average of both?
	Claim 8 requires a certain number of repeating of siloxane units in the polycarbonate-siloxane, yet claim 1 required two polycarbonate-siloxanes be present. Which is being limited? An average of both? How is such an average calculated? The “20” minimum appears impossible as claim 1 required Ax to have at least 20 repeat units and Ay has at least 10 more repeat units than Ax.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa 2013/051557.
	Ishikawa exemplifies (#11,12) blends of 39 parts polycarbonate-siloxane SiPC3, 39 parts polycarbonate-siloxane SiPC10 and polycarbonate and other additives. Polycarbonate-siloxane SiPC3 has 40 repeating dimethyl siloxane units (paragraph 50), which provide applicant’s (II) units and is made from BPA which provides applicant’s (I) units which qualifies as applicant’s Ax.  Polycarbonate-siloxane SiPC10 has 90 repeating dimethyl siloxane units (paragraph 57), which provide applicant’s (II) units and is made from BPA which provides applicant’s (I) units which qualifies as applicant’s Ay. The polycarbonate qualifies as applicant’s A’ of claim 2.
	The cited examples lack a release agent. However, Ishikawa (paragraph 40) does suggest release agents may be added - preferably at less than 5pph. This renders obvious applicant’s 0.05-0.5pph release agent.

	In regards to applicant’s dependent claims:
	The siloxane content in the entire blend is 4.8% (table 1).
	Both polycarbonate-siloxanes have a Mv of 17,700 (paragraph 50,57).
	The polycarbonate has a Mv of 17,300 (paragraph 63).
	The blends are molded into test pieces (paragraph 59).


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa 2013/051557 in view of Martinez-Canovas 2020/0181398.
	Ishikawa applies as explained above.
	Ishikawa suggests the addition of minor amounts of release agent, but does not name species thereof. 
	Martinez-Canovos (paragraph 62) lists many mold release agents for polycarbonates and polycarbonate-siloxanes. Martinez-Canovos further exemplifies the use of PETS and glycerol tristearate in amounts of 0.1-0.5 pph.
	It would have been obvious to employ 0.1-0.5pph of PETS or glycerol tristearate as the release agent called for by Ishikawa. Martinez-Canovos demonstrates (CE1 vs CE2,CE3) that the mold release agents lower the coefficient friction.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada WO2017/110598 in view of Martinez-Canovas 2020/0181398.
	Yamada 2018/0355178 is relied on as a translation of the WO document.
	Yamada exemplifies (#1-24) blends of polycarbonate-siloxane A-1, polycarbonate-siloxane A-2 and polycarbonate. Polycarbonate-siloxane A-1 has 40 repeating dimethyl siloxane units (paragraph 134), which provide applicant’s (II) units and is made from BPA (paragraph 135) which provides applicant’s (I) units which qualifies as applicant’s Ax.  Polycarbonate-siloxane A-2 has 90 repeating dimethyl siloxane units (paragraph 140), which provide applicant’s (II) units and is made from BPA which provides applicant’s (I) units which qualifies as applicant’s Ay. The polycarbonate qualifies as applicant’s A’ of claim 2.
	The cited examples lack a release agent. However, Yamada (paragraph 115) does suggest release agents may be added without specifying amounts thereof.
Martinez-Canovos (paragraph 62) lists many mold release agents for polycarbonates and polycarbonate-siloxanes. Martinez-Canovos further exemplifies the use of PETS and glycerol tristearate in amounts of 0.1-0.5 pph.
	It would have been obvious to employ 0.1-0.5pph of PETS or glycerol tristearate as the release agent called for by Yamada. Martinez-Canovos demonstrates (CE1 vs CE2,CE3) that the mold release agents lower the coefficient friction.

	In regards to applicant’s dependent claims:
	The siloxane content in the entire blend is 1.8-4.9% (table 1).
	Both polycarbonate-siloxanes have a Mv of 17,700 (paragraph 139,141).
	The polycarbonate has a Mv of 17,700-29,800 (paragraph 142-146).
	The blends are molded into test pieces (paragraph 149).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        8/1/22